Order of the Supreme Court, Orange County, dated September 9, 1975, reversed, without costs or disbursements, and matter remitted to Special Term for a new determination and for the entry of an appropriate order in accordance herewith. The determination sought to be reviewed is a decision by Special Term, to which is appended the words "So ordered”; thus, the order contains no decretal provisions. The order is ambiguous as to its precise nature and, therefore, we are unable to precisely determine what it is that is being appealed from. The ambiguity partially flows from Special Term’s effort to dispose, in a fair manner, of Chrysler’s jurisdictional or venue objection, ambiguously asserted in an answering affidavit rather than by a cross motion. Under these circumstances, Special Term should make a new determination. We do not in any *1024way preclude "so ordered” procedures, but, in this case, a long-form order with decretal paragraphs is preferable. We do not pass on the merits of any of the issues. Hopkins, Acting P. J., Margett, Rabin, Shapiro and Hawkins, JJ., concur.